Exhibit 10.11

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of May 30, 2006, by and between Isonics Vancouver, Inc., a Washington
corporation with its principal place of business at 12001-B NE 60th Way
Vancouver, Washington 98682  (the “Company”), and Cornell Capital Partners, LP
(the “Secured Party”).

 

WHEREAS, the Company is a wholly owned subsidiary of Isonics Corporation (the
“Parent”);

 

WHEREAS, on the date hereof, the Parent shall issue and sell to the Secured
Party, as provided in the Securities Purchase Agreement dated the date hereof,
and the Secured Party shall purchase up to Sixteen Million Dollars ($16,000,000)
of secured convertible debentures (the “Convertible Debentures”), which shall be
convertible into shares of common stock of the Parent, no par value (the “Common
Stock”) (as converted, the “Conversion Shares”), in the respective amounts set
forth opposite each Buyer(s) name on Schedule I attached to the Securities
Purchase Agreement;

 

WHEREAS, the Company shall benefit from the sale of the Convertible Debentures
by the Parent to the Secured Party;

 

WHEREAS, to induce the Secured Party to enter into the transaction contemplated
by the Securities Purchase Agreement, the Secured Convertible Debenture, the
Investor Registration Rights Agreement, the Irrevocable Transfer Agent
Instructions, and the Escrow Agreement (collectively referred to as the
“Transaction Documents”), the Company hereby grants to the Secured Party a
security interest in and to the Pledged Property (as defined below) until the
satisfaction of the Obligations, as defined herein below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 


ARTICLE 1.


 

DEFINITIONS AND INTERPRETATIONS

 


SECTION 1.1.                                   RECITALS.


 

The above recitals are true and correct and are incorporated herein, in their
entirety, by this reference.

 


SECTION 1.2.                                   INTERPRETATIONS.


 

Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.

 

--------------------------------------------------------------------------------


 


SECTION 1.3.                                   OBLIGATIONS SECURED.


 

The obligations secured hereby are any and all obligations of the Company or the
Parent now existing or hereinafter incurred to the Secured Party, whether oral
or written and whether arising before, on or after the date hereof including,
without limitation, those obligations of the Parent to the Secured Party under
the Transaction Documents, and any other amounts now or hereafter owed to the
Secured Party by the Parent thereunder or hereunder (collectively, the
“Obligations”).

 


ARTICLE 2.


 

PLEDGED PROPERTY, ADMINISTRATION OF COLLATERAL AND
TERMINATION OF SECURITY INTEREST

 


SECTION 2.1.                                   PLEDGED PROPERTY.


 

(A)                                  THE COMPANY HEREBY PLEDGES TO THE SECURED
PARTY, AND CREATES IN THE SECURED PARTY FOR ITS BENEFIT, A SECURITY INTEREST FOR
SUCH TIME UNTIL THE OBLIGATIONS ARE PAID IN FULL, IN AND TO ALL OF THE PROPERTY
OF THE COMPANY AS SET FORTH IN EXHIBIT ”A” ATTACHED HERETO AND THE PRODUCTS
THEREOF AND THE PROCEEDS OF ALL SUCH ITEMS (COLLECTIVELY, THE “PLEDGED
PROPERTY”):

 

(B)                                 SIMULTANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE COMPANY SHALL MAKE, EXECUTE, ACKNOWLEDGE, FILE,
RECORD AND DELIVER TO THE SECURED PARTY ANY DOCUMENTS REASONABLY REQUESTED BY
THE SECURED PARTY TO PERFECT ITS SECURITY INTEREST IN THE PLEDGED PROPERTY. 
SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY
SHALL MAKE, EXECUTE, ACKNOWLEDGE AND DELIVER TO THE SECURED PARTY SUCH DOCUMENTS
AND INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, FINANCING STATEMENTS,
CERTIFICATES, AFFIDAVITS AND FORMS AS MAY, IN THE SECURED PARTY’S REASONABLE
JUDGMENT, BE NECESSARY TO EFFECTUATE, COMPLETE OR PERFECT, OR TO CONTINUE AND
PRESERVE, THE SECURITY INTEREST OF THE SECURED PARTY IN THE PLEDGED PROPERTY,
AND THE SECURED PARTY SHALL HOLD SUCH DOCUMENTS AND INSTRUMENTS AS SECURED
PARTY, SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN.

 


SECTION 2.2.                                   RIGHTS; INTERESTS; ETC.


 

(A)                                  SO LONG AS NO EVENT OF DEFAULT (AS
HEREINAFTER DEFINED) SHALL HAVE OCCURRED AND BE CONTINUING:

 

(i)                                     the Company shall be entitled to
exercise any and all rights pertaining to the Pledged Property or any part
thereof for any purpose not inconsistent with the terms hereof; and

 

(ii)                                  the Company shall be entitled to receive
and retain any and all payments paid or made in respect of the Pledged Property.

 

(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT:

 

(i)                                     All rights of the Company to exercise
the rights which it would otherwise be entitled to exercise pursuant to
Section 2.2(a)(i) hereof and to receive payments

 

2

--------------------------------------------------------------------------------


 

which it would otherwise be authorized to receive and retain pursuant to
Section 2.2(a)(ii) hereof shall be suspended, and all such rights shall
thereupon become vested in the Secured Party who shall thereupon have the sole
right to exercise such rights and to receive and hold as Pledged Property such
payments; provided, however, that if the Secured Party shall become entitled and
shall elect to exercise its right to realize on the Pledged Property pursuant to
Article 5 hereof, then all cash sums received by the Secured Party, or held by
Company for the benefit of the Secured Party and paid over pursuant to
Section 2.2(b)(ii) hereof, shall be applied against any outstanding Obligations;
and

 

(ii)                                  All interest, dividends, income and other
payments and distributions which are received by the Company contrary to the
provisions of Section 2.2(b)(i) hereof shall be received in trust for the
benefit of the Secured Party, shall be segregated from other property of the
Company and shall be forthwith paid over to the Secured Party; or

 

(iii)                               The Secured Party in its sole discretion
shall be authorized to sell any or all of the Pledged Property at public or
private sale in order to recoup all of the outstanding principal plus accrued
interest owed pursuant to the Convertible Debenture as described herein

 

(C)                                  AN “EVENT OF DEFAULT” SHALL BE DEEMED TO
HAVE OCCURRED UNDER THIS AGREEMENT UPON AN EVENT OF DEFAULT UNDER THE
CONVERTIBLE DEBENTURES.

 


ARTICLE 3.


 

ATTORNEY-IN-FACT; PERFORMANCE

 


SECTION 3.1.                                   SECURED PARTY APPOINTED
ATTORNEY-IN-FACT.


 

Upon the occurrence of an Event of Default, the Company hereby appoints the
Secured Party as its attorney-in-fact, with full authority in the place and
stead of the Company and in the name of the Company or otherwise, from time to
time in the Secured Party’s discretion to take any action and to execute any
instrument which the Secured Party may reasonably deem necessary to accomplish
the purposes of this Agreement, including, without limitation, to receive and
collect all instruments made payable to the Company representing any payments in
respect of the Pledged Property or any part thereof and to give full discharge
for the same.  The Secured Party may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose, or realize on the Pledged Property as
and when the Secured Party may determine.  To facilitate collection, the Secured
Party may notify account debtors and obligors on any Pledged Property to make
payments directly to the Secured Party.

 


SECTION 3.2.                                   SECURED PARTY MAY PERFORM.


 

If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 4.


 

REPRESENTATIONS AND WARRANTIES

 


SECTION 4.1.                                   AUTHORIZATION; ENFORCEABILITY.


 

Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.

 


SECTION 4.2.                                   OWNERSHIP OF PLEDGED PROPERTY.


 

The Company warrants and represents that it is the legal and beneficial owner of
the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance except for the security interest created by this
Agreement and other security interests filed of record with the Secretary of
State of Washington.  To the knowledge of the Company, the security interests
filed of record include security interests for various capital leases and a
security interest granted to Silver Silicon, LLC.

 


ARTICLE 5.


 

DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

 


SECTION 5.1.                                   DEFAULT AND REMEDIES.


 

(A)                                  IF AN EVENT OF DEFAULT OCCURS AND AFTER ANY
APPLICABLE CURE OR GRACE PERIOD, THEN IN EACH SUCH CASE THE SECURED PARTY MAY
DECLARE THE OBLIGATIONS TO BE DUE AND PAYABLE IMMEDIATELY, BY A NOTICE IN
WRITING TO THE COMPANY, AND UPON ANY SUCH DECLARATION, THE OBLIGATIONS SHALL
BECOME IMMEDIATELY DUE AND PAYABLE.

 

(B)                                 UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
AND AFTER ANY APPLICABLE CUR OR GRACE PERIOD, THE SECURED PARTY SHALL:  (I) BE
ENTITLED TO RECEIVE ALL DISTRIBUTIONS WITH RESPECT TO THE PLEDGED PROPERTY,
(II) TO CAUSE THE PLEDGED PROPERTY TO BE TRANSFERRED INTO THE NAME OF THE
SECURED PARTY OR ITS NOMINEE, (III) TO DISPOSE OF THE PLEDGED PROPERTY, AND
(IV) TO REALIZE UPON ANY AND ALL RIGHTS IN THE PLEDGED PROPERTY THEN HELD BY THE
SECURED PARTY.

 


SECTION 5.2.                                   METHOD OF REALIZING UPON THE
PLEDGED PROPERTY; OTHER REMEDIES.


 

Upon the occurrence of an Event of Default, in addition to any rights and
remedies available at law or in equity, the following provisions shall govern
the Secured Party’s right to realize upon the Pledged Property:

 

(A)                                  ANY ITEM OF THE PLEDGED PROPERTY MAY BE
SOLD FOR CASH OR OTHER VALUE IN ANY NUMBER OF LOTS AT BROKERS BOARD, PUBLIC
AUCTION OR PRIVATE SALE AND MAY BE SOLD WITHOUT DEMAND, ADVERTISEMENT OR NOTICE
(EXCEPT THAT THE SECURED PARTY SHALL GIVE THE COMPANY TEN (10) DAYS’ PRIOR
WRITTEN NOTICE OF THE TIME AND PLACE OR OF THE TIME AFTER WHICH A PRIVATE SALE

 

4

--------------------------------------------------------------------------------


 

MAY BE MADE (THE “SALE NOTICE”)), WHICH NOTICE PERIOD SHALL IN ANY EVENT IS
HEREBY AGREED TO BE COMMERCIALLY REASONABLE.  AT ANY SALE OR SALES OF THE
PLEDGED PROPERTY, THE COMPANY MAY BID FOR AND PURCHASE THE WHOLE OR ANY PART OF
THE PLEDGED PROPERTY AND, UPON COMPLIANCE WITH THE TERMS OF SUCH SALE, MAY HOLD,
EXPLOIT AND DISPOSE OF THE SAME WITHOUT FURTHER ACCOUNTABILITY TO THE SECURED
PARTY.  THE COMPANY WILL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND
DELIVERED, SUCH INSTRUMENTS, DOCUMENTS, ASSIGNMENTS, WAIVERS, CERTIFICATES, AND
AFFIDAVITS AND SUPPLY OR CAUSE TO BE SUPPLIED SUCH FURTHER INFORMATION AND TAKE
SUCH FURTHER ACTION AS THE SECURED PARTY REASONABLY SHALL REQUIRE IN CONNECTION
WITH ANY SUCH SALE.

 

(B)                                 ANY CASH BEING HELD BY THE SECURED PARTY AS
PLEDGED PROPERTY AND ALL CASH PROCEEDS RECEIVED BY THE SECURED PARTY IN RESPECT
OF, SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE
PLEDGED PROPERTY SHALL BE APPLIED AS FOLLOWS:

 

(i)                                     to the payment of all amounts due the
Secured Party for the expenses reimbursable to it hereunder or owed to it
pursuant to Section 8.3 hereof;

 

(ii)                                  to the payment of the Obligations then due
and unpaid.

 

(iii)                               the balance, if any, to the person or
persons entitled thereto, including, without limitation, the Company.

 

(C)                                  IN ADDITION TO ALL OF THE RIGHTS AND
REMEDIES WHICH THE SECURED PARTY MAY HAVE PURSUANT TO THIS AGREEMENT, THE
SECURED PARTY SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED BY LAW,
INCLUDING, WITHOUT LIMITATION, THOSE UNDER THE UNIFORM COMMERCIAL CODE.

 

(i)                                     If the Company fails to pay such amounts
due upon the occurrence of an Event of Default which is continuing, then the
Secured Party may institute a judicial proceeding for the collection of the sums
so due and unpaid, may prosecute such proceeding to judgment or final decree and
may enforce the same against the Company and collect the monies adjudged or
decreed to be payable in the manner provided by law out of the property of
Company, wherever situated.  The Secured Party may proceed against the Company
without proceeding first against any other party, including, without limitation,
the Parent.

 

(ii)                                  The Company agrees that it shall be liable
for any reasonable fees, expenses and costs incurred by the Secured Party in
connection with enforcement, collection and preservation of the Transaction
Documents, including, without limitation, reasonable legal fees and expenses,
and such amounts shall be deemed included as Obligations secured hereby and
payable as set forth in Section 8.3 hereof.

 


SECTION 5.3.                                   PROOFS OF CLAIM.


 

IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER
JUDICIAL PROCEEDING RELATING TO THE COMPANY OR THE PROPERTY OF THE COMPANY OR OF
SUCH OTHER OBLIGOR OR ITS CREDITORS, THE SECURED PARTY (IRRESPECTIVE OF WHETHER
THE OBLIGATIONS SHALL THEN BE DUE AND PAYABLE AS THEREIN EXPRESSED OR BY
DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE SECURED PARTY SHALL
HAVE MADE ANY DEMAND ON THE COMPANY FOR THE PAYMENT OF THE OBLIGATIONS), SUBJECT
TO THE RIGHTS OF PREVIOUS

 

5

--------------------------------------------------------------------------------


 

SECURITY HOLDERS, SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH
PROCEEDING OR OTHERWISE:

 

(i)                                     to file and prove a claim for the whole
amount of the Obligations and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Secured Party
(including any claim for the reasonable legal fees and expenses and other
expenses paid or incurred by the Secured Party permitted hereunder and of the
Secured Party allowed in such judicial proceeding), and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
the Secured Party to make such payments to the Secured Party and, in the event
that the Secured Party shall consent to the making of such payments directed to
the Secured Party, to pay to the Secured Party any amounts for expenses due it
hereunder.

 


SECTION 5.4.                                   DUTIES REGARDING PLEDGED
PROPERTY.


 

The Secured Party shall have no duty as to the collection or protection of the
Pledged Property or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Pledged Property actually in the Secured Party’s possession.

 


ARTICLE 6.


 

AFFIRMATIVE COVENANTS

 

The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied, unless the Secured Party shall
consent otherwise in writing (as provided in Section 8.4 hereof):

 


SECTION 6.1.                                   EXISTENCE, PROPERTIES, ETC.


 

(A)                                  THE COMPANY SHALL DO, OR CAUSE TO BE DONE,
ALL THINGS, OR PROCEED WITH DUE DILIGENCE WITH ANY ACTIONS OR COURSES OF ACTION,
THAT MAY BE REASONABLY NECESSARY (I) TO MAINTAIN COMPANY’S DUE ORGANIZATION,
VALID EXISTENCE AND GOOD STANDING UNDER THE LAWS OF ITS STATE OF INCORPORATION,
AND (II) TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT ALL QUALIFICATIONS,
LICENSES AND REGISTRATIONS IN THOSE JURISDICTIONS IN WHICH THE FAILURE TO DO SO
COULD HAVE A MATERIAL ADVERSE EFFECT (AS DEFINED BELOW); AND (B) THE COMPANY
SHALL NOT DO, OR CAUSE TO BE DONE, ANY ACT IMPAIRING THE COMPANY’S CORPORATE
POWER OR AUTHORITY (I) TO CARRY ON THE COMPANY’S BUSINESS AS NOW CONDUCTED, AND
(II) TO EXECUTE OR DELIVER THIS AGREEMENT OR ANY OTHER DOCUMENT DELIVERED IN
CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION, ANY UCC-1 FINANCING
STATEMENTS REQUIRED BY THE SECURED PARTY (WHICH OTHER LOAN INSTRUMENTS
COLLECTIVELY SHALL BE REFERRED TO AS THE “LOAN INSTRUMENTS”) TO WHICH IT IS OR
WILL BE A PARTY, OR PERFORM ANY OF ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  FOR
PURPOSE OF THIS AGREEMENT, THE TERM “MATERIAL ADVERSE EFFECT” SHALL MEAN ANY
MATERIAL AND ADVERSE AFFECT AS DETERMINED BY SECURED PARTY IN ITS REASONABLE
DISCRETION, WHETHER INDIVIDUALLY OR IN THE AGGREGATE, UPON (A) THE COMPANY’S
ASSETS, BUSINESS, OPERATIONS, PROPERTIES

 

6

--------------------------------------------------------------------------------


 

OR CONDITION, FINANCIAL OR OTHERWISE; (B) THE COMPANY’S TO MAKE PAYMENT AS AND
WHEN DUE OF ALL OR ANY PART OF THE OBLIGATIONS; OR (C) THE PLEDGED PROPERTY.

 


SECTION 6.2.                                   MAINTENANCE OF BOOKS AND RECORDS;
INSPECTION.


 

The Company shall maintain its books, accounts and records in accordance with
generally accepted accounting principles consistently applied, and permit the
Secured Party, its officers and employees and any professionals designated by
the Secured Party in writing, at any time and subject to the Company’s normal
confidentiality requirements to visit and inspect any of its properties
(including but not limited to the collateral security described in the
Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof.

 


SECTION 6.3.                                   MAINTENANCE AND INSURANCE.

 

(B)                                 THE COMPANY SHALL MAINTAIN OR CAUSE TO BE
MAINTAINED, AT ITS OWN EXPENSE, ALL OF ITS ASSETS AND PROPERTIES IN GOOD WORKING
ORDER AND CONDITION, SUBJECT TO ORDINARY WEAR AND TEAR, MAKING ALL NECESSARY
REPAIRS THERETO AND RENEWALS AND REPLACEMENTS THEREOF.

 

(C)                                  THE COMPANY SHALL MAINTAIN OR CAUSE TO BE
MAINTAINED, AT ITS OWN EXPENSE, INSURANCE IN FORM, SUBSTANCE AND AMOUNTS
(INCLUDING DEDUCTIBLES), WHICH THE COMPANY DEEMS REASONABLY NECESSARY TO THE
COMPANY’S BUSINESS, (I) ADEQUATE TO INSURE ALL ASSETS AND PROPERTIES OF THE
COMPANY, WHICH ASSETS AND PROPERTIES ARE OF A CHARACTER USUALLY INSURED BY
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS AGAINST LOSS OR DAMAGE RESULTING
FROM FIRE OR OTHER RISKS INCLUDED IN AN EXTENDED COVERAGE POLICY; (II) AGAINST
PUBLIC LIABILITY AND OTHER TORT CLAIMS THAT MAY BE INCURRED BY THE COMPANY;
(III) AS MAY BE REQUIRED BY THE TRANSACTION DOCUMENTS AND/OR THE LOAN
INSTRUMENTS OR APPLICABLE LAW AND (IV) AS MAY BE REASONABLY REQUESTED BY SECURED
PARTY, ALL WITH ADEQUATE, FINANCIALLY SOUND AND REPUTABLE INSURERS.

 


SECTION 6.4.                                   CONTRACTS AND OTHER COLLATERAL.


 

The Company shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged
Property to which the Company is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement.

 


SECTION 6.5.                                   DEFENSE OF COLLATERAL, ETC.


 

The Company shall defend and enforce its right, title and interest in and to any
part of:  (a) the Pledged Property; and (b) if not included within the Pledged
Property, those assets and properties whose loss could have a Material Adverse
Effect, the Company shall defend the Secured Party’s right, title and interest
in and to each and every part of the Pledged Property, each against all manner
of claims and demands on a timely basis to the full extent permitted by
applicable law.

 

7

--------------------------------------------------------------------------------


 


SECTION 6.6.                                   PAYMENT OF DEBTS, TAXES, ETC.


 

The Company shall pay, or cause to be paid, all of its indebtedness and other
liabilities and perform, or cause to be performed, all of its obligations in
accordance with the respective terms thereof, and pay and discharge, or cause to
be paid or discharged, all taxes, assessments and other governmental charges and
levies imposed upon it, upon any of its assets and properties on or before the
last day on which the same may be paid without penalty, as well as pay all other
lawful claims (whether for services, labor, materials, supplies or otherwise) as
and when due.

 


SECTION 6.7.                                   TAXES AND ASSESSMENTS; TAX
INDEMNITY.


 

The Company shall (a) file all tax returns and appropriate schedules thereto
that are required to be filed under applicable law, prior to the date of
delinquency, (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses
(b) and (c) so long as appropriate reserves are maintained with respect thereto.

 


SECTION 6.8.                                   COMPLIANCE WITH LAW AND OTHER
AGREEMENTS.


 

The Company shall maintain its business operations and property owned or used in
connection therewith in compliance with (a) all applicable federal, state and
local laws, regulations and ordinances governing such business operations and
the use and ownership of such property, and (b) all agreements, licenses,
franchises, indentures and mortgages to which the Company is a party or by which
the Company or any of its properties is bound.  Without limiting the foregoing,
the Company shall pay all of its indebtedness promptly in accordance with the
terms thereof.

 


SECTION 6.9.                                   NOTICE OF DEFAULT.


 

The Company shall give written notice to the Secured Party of the occurrence of
any default or Event of Default under this Agreement, the Transaction Documents
or any other Loan Instrument or any other agreement of Company for the payment
of money, promptly upon the occurrence thereof.

 


SECTION 6.10.                             NOTICE OF LITIGATION.


 

The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$50,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.

 

8

--------------------------------------------------------------------------------


 


ARTICLE 7.


 

NEGATIVE COVENANTS

 

The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

 


SECTION 7.1.                                   LIENS AND ENCUMBRANCES.


 

Except as contemplated in Section 9 of the Convertible Debenture the Obligor
shall not or permit any of its subsidiaries to without the Holder’s consent,
directly or indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
there from that is senior in any respect to the obligations of the Obligor under
the Debenture.

 


SECTION 7.2.                                   ARTICLES, BY-LAWS, MERGERS,
CONSOLIDATIONS, ACQUISITIONS AND SALES.


 

Without the prior express written consent of the Secured Party, which consent
shall not be unreasonably withheld, the Company shall not:  (a) Amend its
Articles of Incorporation or By-Laws; (b) be a party to any merger,
consolidation or corporate reorganization, (c) purchase or otherwise acquire all
or substantially all of the assets or stock of, or any partnership or joint
venture interest in, any other person, firm or entity, (d) sell, transfer,
convey, grant a security interest in or lease all or any substantial part of its
assets, nor (e) create any subsidiaries nor convey any of its assets to any
subsidiary in excess of $200,000 in the aggregate.

 


SECTION 7.3.                                   MANAGEMENT, OWNERSHIP.


 


THE COMPANY SHALL NOT TERMINATE OR MATERIALLY CHANGE THE POSITIONS OF JAMES E.
ALEXANDER, BORIS RUBIZHEVSKY, AND JOHN SAKYS WITHOUT THE PRIOR WRITTEN CONSENT
OF THE SECURED PARTY.  THE EMPLOYMENT OF JAMES E. ALEXANDER, BORIS RUBIZHEVSKY,
AND JOHN SAKYS IN THEIR CURRENT POSITIONS ARE MATERIAL FACTORS IN THE SECURED
PARTY’S WILLINGNESS TO INSTITUTE AND MAINTAIN A LENDING RELATIONSHIP WITH THE
COMPANY.


 


SECTION 7.4.                                   DIVIDENDS, ETC.


 

Except for dividends payable to the Parent, the Company shall not declare or pay
any dividend of any kind, in cash or in property, on any class of its capital
stock, nor purchase, redeem, retire or otherwise acquire for value any shares of
such stock, nor make any distribution of any kind in respect thereof, nor make
any return of capital to shareholders, nor make any payments in respect of any
pension, profit sharing, retirement, stock option, stock bonus, incentive
compensation or similar plan (except as required or permitted hereunder),
without the prior written consent of the Secured Party, which consent shall not
be unreasonably withheld.

 

9

--------------------------------------------------------------------------------


 


SECTION 7.5.                                   CONDUCT OF BUSINESS.


 

The Company will continue to engage, in an efficient and economical manner, in a
business of the same general type as conducted by it on the date of this
Agreement.

 


SECTION 7.6.                                   PLACES OF BUSINESS.


 

The location of the Company’s chief place of business is 12001-B NE 60th Way
Vancouver, Washington 98682.  The Company shall not change the location of its
chief place of business, chief executive office or any place of business
disclosed to the Secured Party or move any of the Pledged Property from its
current location without thirty (30) days prior written notice to the Secured
Party in each instance.

 


ARTICLE 8.


 

MISCELLANEOUS

 


SECTION 8.1.                                   NOTICES.


 

All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on: 
(a) the date of delivery, if delivered in person, by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same:

 

If to the Secured Party:

Cornell Capital Partners, LP

 

101 Hudson Street, Suite 3700

 

Jersey City, New Jersey 07302

 

Attention:

Mark Angelo

 

 

Portfolio Manager

 

Telephone:

(201) 986-8300

 

Facsimile:

(201) 985-8266

 

 

With copy to:

David Gonzalez, Esq.

 

101 Hudson Street, Suite 3700

 

Jersey City, NJ 07302

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

 

10

--------------------------------------------------------------------------------


 

And if to the Company:

Isonics Vancouver, Inc

 

12001-B NE 60th Way

 

Vancouver, Washington 98682

 

Attention:

James E. Alexander

 

 

With a copy to:

Isonics Corporation

 

5906 McIntyre Street

 

Golden, CO 80403

 

Attention:

James E. Alexander

 

Telephone:

(303) 279-7900

 

Facsimile:

(303) 279-7300

 

Any party may change its address by giving notice to the other party stating its
new address.  Commencing on the tenth (10th) day after the giving of such
notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.

 


SECTION 8.2.                                   SEVERABILITY.


 

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

 


SECTION 8.3.                                   EXPENSES.


 

In the event of an Event of Default, the Company will pay to the Secured Party
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel, which the Secured Party may incur in connection with: 
(i) the custody or preservation of, or the sale, collection from, or other
realization upon, any of the Pledged Property; (ii) the exercise or enforcement
of any of the rights of the Secured Party hereunder or (iii) the failure by the
Company to perform or observe any of the provisions hereof.

 


SECTION 8.4.                                   WAIVERS, AMENDMENTS, ETC.


 

The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Company of any undertakings, agreements or covenants shall
not waiver, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith.  Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type.  None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party.

 

11

--------------------------------------------------------------------------------


 


SECTION 8.5.                                   CONTINUING SECURITY INTEREST.


 

This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect until payment in full of
the Obligations; and (ii) be binding upon the Company and its successors and
heirs and (iii) inure to the benefit of the Secured Party and its successors and
assigns.  Upon the payment or satisfaction in full of the Obligations, the
Company shall be entitled to the return, at its expense, of such of the Pledged
Property as shall not have been sold in accordance with Section 5.2 hereof or
otherwise applied pursuant to the terms hereof.

 


SECTION 8.6.                                   INDEPENDENT REPRESENTATION.


 

Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.

 


SECTION 8.7.                                   APPLICABLE LAW:  JURISDICTION.


 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of
laws.  The parties further agree that any action between them shall be heard in
and expressly consent to the jurisdiction and venue of the the United States
District Court for the District of New Jersey sitting in Newark, New Jersey for
the adjudication of any civil action asserted pursuant to this Paragraph.

 


SECTION 8.8.                                   WAIVER OF JURY TRIAL.


 

AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT AND
TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.

 


SECTION 8.9.                                   ENTIRE AGREEMENT.


 

This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

COMPANY:

 

ISONICS VANCOUVER, INC.

 

 

 

By:

 

 

 

Name:

James E. Alexander

 

Title:

President

 

 

 

 

 

SECURED PARTY:

 

CORNELL CAPITAL PARTNERS, LP

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

General Partner

 

 

 

By:

 

 

 

Name:

Mark Angelo

 

Title:

Portfolio Manager

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A
DEFINITION OF PLEDGED PROPERTY

 

For the purpose of securing prompt and complete payment and performance by the
Company of all of the Obligations, the Company unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, the following Pledged Property of the Company:

 

(A)                                  ALL GOODS OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, MACHINERY, EQUIPMENT, FURNITURE, FURNISHINGS, FIXTURES,
SIGNS, LIGHTS, TOOLS, PARTS, SUPPLIES AND MOTOR VEHICLES OF EVERY KIND AND
DESCRIPTION, NOW OR HEREAFTER OWNED BY THE COMPANY OR IN WHICH THE COMPANY MAY
HAVE OR MAY HEREAFTER ACQUIRE ANY INTEREST, AND ALL REPLACEMENTS, ADDITIONS,
ACCESSIONS, SUBSTITUTIONS AND PROCEEDS THEREOF, ARISING FROM THE SALE OR
DISPOSITION THEREOF, AND WHERE APPLICABLE, THE PROCEEDS OF INSURANCE AND OF ANY
TORT CLAIMS INVOLVING ANY OF THE FOREGOING;

 

(B)                                 ALL INVENTORY OF THE COMPANY, INCLUDING, BUT
NOT LIMITED TO, ALL GOODS, WARES, MERCHANDISE, PARTS, SUPPLIES, FINISHED
PRODUCTS, OTHER TANGIBLE PERSONAL PROPERTY, INCLUDING SUCH INVENTORY AS IS
TEMPORARILY OUT OF COMPANY’S CUSTODY OR POSSESSION AND INCLUDING ANY RETURNS
UPON ANY ACCOUNTS OR OTHER PROCEEDS, INCLUDING INSURANCE PROCEEDS, RESULTING
FROM THE SALE OR DISPOSITION OF ANY OF THE FOREGOING;

 

(C)                                  ALL CONTRACT RIGHTS AND GENERAL INTANGIBLES
OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, GOODWILL, TRADEMARKS, TRADE
STYLES, TRADE NAMES, LEASEHOLD INTERESTS, PARTNERSHIP OR JOINT VENTURE
INTERESTS, PATENTS AND PATENT APPLICATIONS, COPYRIGHTS, DEPOSIT ACCOUNTS WHETHER
NOW OWNED OR HEREAFTER CREATED;

 

(D)                                 ALL DOCUMENTS, WAREHOUSE RECEIPTS,
INSTRUMENTS AND CHATTEL PAPER OF THE COMPANY WHETHER NOW OWNED OR HEREAFTER
CREATED;

 

(E)                                  ALL ACCOUNTS AND OTHER RECEIVABLES,
INSTRUMENTS OR OTHER FORMS OF OBLIGATIONS AND RIGHTS TO PAYMENT OF THE COMPANY
(HEREIN COLLECTIVELY REFERRED TO AS “ACCOUNTS”), TOGETHER WITH THE PROCEEDS
THEREOF, ALL GOODS REPRESENTED BY SUCH ACCOUNTS AND ALL SUCH GOODS THAT MAY BE
RETURNED BY THE COMPANY’S CUSTOMERS, AND ALL PROCEEDS OF ANY INSURANCE THEREON,
AND ALL GUARANTEES, SECURITIES AND LIENS WHICH THE COMPANY MAY HOLD FOR THE
PAYMENT OF ANY SUCH ACCOUNTS INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OF
STOPPAGE IN TRANSIT, REPLEVIN AND RECLAMATION AND AS AN UNPAID VENDOR AND/OR
LIENOR, ALL OF WHICH THE COMPANY REPRESENTS AND WARRANTS WILL BE BONA FIDE AND
EXISTING OBLIGATIONS OF ITS RESPECTIVE CUSTOMERS, ARISING OUT OF THE SALE OF
GOODS BY THE COMPANY IN THE ORDINARY COURSE OF BUSINESS;

 

(F)                                    TO THE EXTENT ASSIGNABLE, ALL OF THE
COMPANY’S RIGHTS UNDER ALL PRESENT AND FUTURE AUTHORIZATIONS, PERMITS, LICENSES
AND FRANCHISES ISSUED OR GRANTED IN CONNECTION WITH THE OPERATIONS OF ANY OF ITS
FACILITIES;

 

(G)                                 ALL PRODUCTS AND PROCEEDS (INCLUDING,
WITHOUT LIMITATION, INSURANCE PROCEEDS) FROM THE ABOVE-DESCRIBED PLEDGED
PROPERTY.

 

A-1

--------------------------------------------------------------------------------